Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
3.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-3, 7, 10-11, 13, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Hogan (US 20080126233 A1). 

generate the alert notification for the subscriber based on the alert data  and format the alert notification based on the alert subscription (Seshadri, ¶0188 and ¶0178-179, generating alert notification for the subscriber based on the alert data and format the notification data based on the notification or alert subscription); wherein the alert notification includes an actionable alert including an offer to the customer based on the financial transaction event (Seshadri, ¶0008 and ¶0039, alert notification including an offer or discount to the subscriber or customer based upon the service purchased or service which has been consumed by subscriber wherein a group or grouping may be given subscription discounts based upon the number/type of subscribers in the group 
(e.g., all subscribers from company A get 10% discount)); and transmit the alert notification to a target unit identified by the subscriber based on the alert subscription (Seshadri, ¶0188 and ¶0178-179, send or transmit alert notification to subscribers (i.e. target unit 1160 in Fig.11) identified by subscriber based on the notification or alert subscription).

	In the same field of endeavor, Hogan teaches an alert subscription service to receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub (Hogan, Fig.1 and ¶0008-09, alert notification system to receive an alert of authorization request at an application providing information of alert such as an account that is charged for the purchase, identity of the vendor, amount of the pending purchase by credit card or debit card, and/or any additional information regarding the pending purchase (thus a catalogue of alert definitions) for the database or server (i.e. data hub)), each alert definition defining an alert type and alert detection parameters (Hogan, Fig.1 and ¶0009-10 and ¶0018, notification or alert defining credit card usage or amount spent (i.e. alert type) not exceeding a credit limit (i.e. alert detection parameter)), the alert subscription request indicating a subscriber and alert configurations defining an alert type value and alert detection parameter values to provide an alert notification based on the financial transaction data stored in the data hub (Hogan, ¶0018 and ¶0020, alert authorization request indicating a subscriber and 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Hogan into Seshadri in order to transmit an alert in of an account authorization request to a user associated with the account at least near-real time to effectively prevent fraudulent activity. 
As per claim 2 as applied to claim 1 above, Seshadri teaches all limitation substantially as claimed in claim 1. However, Seshadri does not explicitly teach wherein the subscriber is linked to an alert format and the alert service is configured to format the alert data based on the alert format of the target unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Hogan into Seshadri in order to transmit an alert in various formats based on user preferences for user convenience (Hogan, ¶0028). 
As per claim 3 as applied to claim 1 above, Seshadri teaches wherein the alert notification is assigned an alert identifier and wherein the processor stores data for the alert notification and the alert identifier in a history log (Seshadri, ¶0183 and ¶0189, alert notification is assigned an alert information (i.e. type or identifier) and storing data for alert notification and alert information in notification history log files).
As per claim 7 as applied to claim 1 above, Seshadri teaches all limitation substantially as claimed in claim 1. However, Seshadri does not explicitly teach an application programming interface to receive the alert subscription request. 
 	In the same field of endeavor, Hogan teaches an application programming interface to receive the alert subscription request (Hogan, Fig.1, ¶0016, alert notification service to receive an alert authorization request at notification application 200). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
	As per claim 10 as applied to claim 1 above, Seshadri teaches the processor integrates in-memory event detection and alert notification with the data hub (Seshadri, ¶0043 and ¶0178-179, integrate stored event determination and alert notification with the subscriber management system). 
As per claim 11, Seshadri teaches a non-transitory machine-readable medium (Seshadri, ¶0178-179, database (i.e. memory)) storing instructions (Seshadri, ¶0178-179, storing instructions and programs) executed by a processor (Seshadri, ¶0178-179, processing (i.e. processor) to: data hub storing financial transaction data from a plurality of source systems (Seshadri, ¶0159 and ¶0178-179, subscriber management system/server to load and store data (i.e. financial transaction) from a plurality of sources), the data hub implemented by a non-transient data store (Seshadri, ¶0178-179, subscriber management server is implemented by database for storage);
integrate in-memory event detection and alert notification with the data hub to detect an alert at the data hub based on correlated event data of the financial transaction data stored at the data hub (Seshadri, ¶0043 and ¶0178-179, integrate stored event determination and alert notification with the subscriber management system to determine/detect an alert based on the related event data (i.e. banking alert that effect saving account) of the data stored at the server), the correlated event data corresponding to a financial transaction event by a customer that satisfies the triggers of an alert subscription (Seshadri, ¶0185 and ¶0031, associated event data corresponding to the event such as account has been billed $10.00 for last month subscription usage 
(e.g., all subscribers from company A get 10% discount)); and transmit the alert notification to a target unit identified by the subscriber based on the alert subscription (Seshadri, ¶0188 and ¶0178-179, send or transmit alert notification to subscribers (i.e. target unit 1160 in Fig.11) identified by subscriber based on the notification or alert subscription).
 	However, Seshadri does not explicitly teach receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub, each alert 
	In the same field of endeavor, Hogan teaches receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub (Hogan, Fig.1 and ¶0008-09, receive an alert of authorization request at an application providing information of alert such as an account that is charged for the purchase, identity of the vendor, amount of the pending purchase by credit card or debit card, and/or any additional information regarding the pending purchase (thus a catalogue of alert definitions) for the database or server (i.e. data hub)), each alert definition defining an alert type and alert detection parameters (Hogan, Fig.1 and ¶0009-10 and ¶0018, notification or alert defining credit card usage or amount spent (i.e. alert type) not exceeding a credit limit (i.e. alert detection parameter)), the alert subscription request indicating a subscriber and alert configurations defining an alert type value and alert detection parameter values to provide an alert notification based on the financial transaction data stored in the data hub (Hogan, ¶0018 and ¶0020, alert authorization request indicating a subscriber and alert formats (i.e. configurations) defining an types of alert such as identifying an account or amount thresholds (i.e. alert type value) and exceeding or not exceeding a credit limit such as $50 (i.e. alert detection parameter values) to provide alert notification based on transactions associated with a financial 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Hogan into Seshadri in order to transmit an alert in of an account authorization request to a user associated with the account at least near-real time to effectively prevent fraudulent activity. 
As per claim 13 as applied to claim 11 above, Seshadri teaches wherein the alert notification is assigned an alert identifier for storing in a history log (Seshadri, ¶0183 and ¶0189, alert notification is assigned an alert information (i.e. type or identifier) and storing data for alert notification and alert information in notification history log files).
As per claim 17 as applied to claim 11 above, Seshadri teaches all limitation substantially as claimed in claim 11. However, Seshadri does not explicitly teach an application programming interface to receive the alert subscription. 
 	In the same field of endeavor, Hogan teaches an application programming interface to receive the alert subscription (Hogan, Fig.1, ¶0016, alert notification service to receive an alert authorization request at notification application 200). 

As per claim 20 as applied to claim 11 above, Seshadri teaches instructions integrates in-memory event detection and alert notification with the data hub (Seshadri, ¶0043 and ¶0178-179, integrate stored event determination and alert notification with the subscriber management system). 
 	As per claim 21 as applied to claim 1 above, Seshadri teaches wherein the alert service is further configured to use at least one of: online transaction processing (OLTP) and request-reply; canonical data model; batch or batch to OLTP (Seshadri, ¶0186 and ¶0190, notification or alert use batch; also see ¶0168 for online service subscription); scatter-gather; OLTP and content enricher; or OLTP and service grid.  
 	As per claim 22 as applied to claim 11 above, Seshadri teaches wherein the alert service is further configured to use at least one of: online transaction processing (OLTP) and request-reply; canonical data model; batch or batch to OLTP (Seshadri, ¶0186 and ¶0190, notification or alert use batch; also see ¶0168 for online service subscription); scatter-gather; OLTP and content enricher; or OLTP and service grid.  

B)	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Hogan (US 20080126233 A1) and further in view of Lynch (US 10482391 B1). 

 	In the same field of endeavor, Lynch teaches wherein the alert notification is assigned an action identifier (Lynch, Col.35, lines 1-4, alert notification assigned with data identifying an action) wherein the action identifier is a pointer to code for adding the action to the alert notification (Lynch, Col.16, line 25 and Col.35, lines 1-4, data identifying an action or action identifier is a code for adding the data (i.e. actions)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lynch into Seshadri and Hogan in order to generate and send an alert to the supervisor device to trigger activation input/output subsystem and provide the action recommendation (Lynch, abstract).  
 	As per claim 14 as applied to claim 11 above, Seshadri in view of Hogan teaches all limitation substantially as claimed in claim 11. However, Seshadri in view of Hogan does not explicitly teach, wherein the alert notification is assigned an action identifier, wherein the action identifier is a pointer to code for adding the action to the alert notification.  
 	In the same field of endeavor, Lynch teaches wherein the alert notification is assigned an action identifier (Lynch, Col.35, lines 1-4, alert notification assigned with data identifying an action) wherein the action identifier is a pointer to code for adding the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lynch into Seshadri and Hogan in order to generate and send an alert to the supervisor device to trigger activation input/output subsystem and provide the action recommendation (Lynch, abstract).  
C)	Claims 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Hogan (US 20080126233 A1) and further in view of VARMA (US 20160005127 A1).  
 	As per claim 5 as applied to claim 3 above, Seshadri in view of Hogan teaches all limitation substantially as claimed in claim 3. However, Seshadri in view of Hogan does not explicitly teach an alert handler configured to monitor the alert notification for user response and record the user response in association with the alert identifier.  
 	In the same field of endeavor, VARMA teaches an alert handler configured to monitor the alert notification for user response and record the user response in association with the alert identifier (VARMA, ¶0046 and ¶0055, back end server handles user response and monitoring and recording in client record data related to the client or user associated with the alert ID).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of VARMA into Seshadri and Hogan in order to display and dissemination of financial data 
	As per claim 6 as applied to claim 1 above, Seshadri in view of Hogan teaches all limitation substantially as claimed in claim 1. However, Seshadri in view of Hogan does not explicitly teach wherein the alert subscription service is configured to store a mapping between a customer identifier, customer preferences, and the alert rule, the subscriber being linked to the customer identifier.
 	In the same field of endeavor, VARMA teaches wherein the alert subscription service is configured to store a mapping between a customer identifier, customer preferences, and the alert rule, the subscriber being linked to the customer identifier (VARMA, ¶0053-55, Fig.3, alert service is storing a representation or mapping between client ID, Client preferences, and the alert rule which is linked to the financial institution).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of VARMA into Seshadri and Hogan in order to display and dissemination of financial data over an information network to provide an accurate assessment of potential financial risk and reward (VARMA, ¶0005). 
 	As per claim 16 as applied to claim 11 above, Seshadri in view of Hogan teaches all limitation substantially as claimed in claim 11. However, Seshadri in view of Hogan does not explicitly teach wherein the alert subscription service is configured to store a mapping between a customer identifier, customer preferences, and the subscriber being linked to the customer identifier.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of VARMA into Seshadri and Hogan in order to display and dissemination of financial data over an information network to provide an accurate assessment of potential financial risk and reward (VARMA, ¶0005). 
D)	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Hogan (US 20080126233 A1) and further in view of Busse (US 20080015919 A1). 
 	As per claim 9 as applied to claim 1 above, Seshadri in view of Hogan teaches all limitation substantially as claimed in claim 1. However, Seshadri in view of Hogan does not explicitly teach providing an alert template to define the alert configuration for the alert subscription.  
 	In the same field of endeavor, Busse teaches providing an alert template to define the alert configuration for the alert subscription (Busse, ¶0048, providing an alert model/template to define the alert configuration for the enterprise or subscriber; also see ¶0014 alert contribution). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of  in order to control operations of an enterprise and communicating the alert message to others in order to collaborate on correcting the deviation from the preset standard (Busse, abstract). 
 	As per claim 19 as applied to claim 11 above, Seshadri in view of Hogan teaches all limitation substantially as claimed in claim 11. However, B Seshadri in view of Hogan does not explicitly teach providing an alert template to define the alert configuration for the alert subscription.  
 	In the same field of endeavor, Busse teaches providing an alert template to define the alert configuration for the alert subscription (Busse, ¶0048, providing an alert model/template to define the alert configuration for the enterprise or subscriber; also see ¶0014 alert contribution). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Busse into Seshadri and Hogan in order to control operations of an enterprise and communicating the alert message to others in order to collaborate on correcting the deviation from the preset standard (Busse, abstract). 
E)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Hogan (US 20080126233 A1) and further in view of LIU (US 20180224831 A1). 
 	As per claim 12 as applied to claim 11 above, Seshadri in view of Hogan teaches all limitation substantially as claimed in claim 11. However, Seshadri in view of Hogan does not explicitly teach wherein the subscriber is linked to an alert format, format the 
 	In the same field of endeavor, LIU teaches wherein the subscriber is linked to an alert format (LIU, ¶0043, alarm/alert format) and the alert service is configured to generate alert data using the event data (LIU, ¶0043, generating alarm event data using the event data), format the alert data based on the alert format of the target unit (LIU, ¶0043, format similar to the alarm event data of the target device), generate the alert notification based on the alert data (LIU, ¶0033, issuing or generating alarm notification based on the alarm data), and generate alert processing result data (LIU, ¶0043, generating result of analysis of alarm event data).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into Seshadri and Hogan in order to collect event data which represents an event including an alarm which has occurred in a plurality of devices to analyze a cause-effect relationship between the event and the process change event (LIU, abstract). 

F)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Hogan (US 20080126233 A1) and further in view of Lynch (US 10482391 B1) and VARMA (US 20160005127 A1).  
 	As per claim 15 as applied to claim 14 above, Seshadri in view of Hogan and Lynch teaches all limitation substantially as claimed in claim 14. However, Seshadri in view of Hogan and Lynch does not explicitly teach an alert handler configured to monitor 
 	In the same field of endeavor, VARMA teaches an alert handler configured to monitor the alert notification for user response and record the user response in association with the alert identifier (VARMA, ¶0046 and ¶0055, back end server handles user response and monitoring and recording in client record data related to the client or user associated with the alert ID).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of VARMA into Seshadri in view of Hogan and Lynch in order to display and dissemination of financial data over an information network to provide an accurate assessment of potential financial risk and reward (VARMA, ¶0005). 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643